Citation Nr: 1709541	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-48 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus (DM), to include as due to herbicide exposure (Agent Orange (AO)) exposure.  

2.  Entitlement to service connection for erectile dysfunction (ED), to include as due to herbicide/AO exposure, or as secondary to DM.  

3.  Entitlement to service connection for diabetic retinopathy (DR), to include as due to herbicide/AO exposure, or as secondary to DM.  

4.  Entitlement to service connection for hypertension (HTN), to include as due to herbicide/AO exposure, or as secondary to DM.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were remanded in April 2013 for the issuance of a supplemental statement of the case (SSOC) to consider all evidence received following the issuance of an October 2010 statement of the case (SOC).  Thereafter, in an April 2013 SSOC, the Agency of Original Jurisdiction (AOJ) continued to deny the Veteran's claims.  In September 2014, the Board remanded the claims for additional opinions regarding the etiology of the Veteran's DM, DR, and HTN.  The requested medical opinions were provided in VA reports dated in December 2014 and/or April 2015, and in a May 2015 SSOC, the claims continued to be denied.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran served on a ship that operated in close coastal waters of the Republic of Vietnam, and there is evidence that smaller craft from the ship regularly delivered supplies or troops ashore, but the Veteran did not set foot in the Republic of Vietnam.  

2.  Type II DM did not have its clinical onset in service or in the first post service year, was not the result of exposure to herbicides/AO, and is not otherwise related to active service.  

3.  The Veteran's ED did not have its clinical onset in service, was not the result of exposure to herbicides/AO, was not caused or aggravated by a service connected disability, and is not otherwise related to active service.  

3.  DR did not have its clinical onset in service, was not the result of exposure to herbicides/AO, was not caused or aggravated by a service connected disability, and is not otherwise related to active service.  

4.  HTN did not have its clinical onset in service or in the first post service year, was not the result of exposure to herbicides/AO, was not caused or aggravated by a service connected disability, and is not otherwise related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for DM, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  The criteria for a grant of service connection for ED, to include as secondary to herbicide exposure and/or a service-connected disability, have not been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for a grant of service connection for DR, to include as secondary to herbicide exposure and/or a service-connected disability, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 3.310 (2016).  

4.  The criteria for a grant of service connection for HTN, to include as secondary to herbicide exposure and/or a service-connected disability, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by April 2008, February 2009, March 2009, and May 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that the duty to assist requirement has also been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran's STRs and service personnel records (SPRs) and Virtual VA and Veterans Benefits Management System (VBMS) files have been reviewed.  No outstanding evidence has been identified by the Veteran or his representative that has not otherwise been obtained.  Also with regards to the Veteran's assertion that he was exposed to herbicides in service, VA has conducted the appropriate development to verify whether or not his military service included setting foot on land or serving within the interior waterways inside the territorial confines of the Republic of Vietnam.  Towards this end, the Department of the Navy, U.S. Army & Joint Services Records Research Center (JSSRC), issued a Memorandum for Record in May 2009 reflecting that they had found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

Moreover, VA maintains a list that was considered in this decision.  Specifically, the list is of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to AO based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of AO exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1) Ships operating primarily or exclusively on Vietnam's inland waterways, (2) Ships operating temporarily on Vietnam's inland waterways, (3) Ships that docked to shore or pier in Vietnam, (4) Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore (5) Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  Both the USS Mathews and USS Bausell are identified on the list.  Such will be discussed in detail below.  

The Board further notes that the Veteran was accorded a VA medical examination in December 2014 (with addendum in April 2015) which, as detailed below, includes opinions addressing the etiologies of the Veteran's conditions at hand.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner's opinions were based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinions.  


As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., DM, HTN) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

Agent Orange - In General

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 (West 2014) pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309 (2016)).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2016) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2016).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).  

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

DM, ED, DR, and HTN

The Veteran is a Vietnam War Era serviceman who served in the United States Navy aboard the USS Mathews and USS Bausell.  He seeks service connection for DM, on the basis that he was exposed to Agent Orange during service aboard the USS Mathews in the waters surrounding Vietnam in DaNang Harbor.  Specifically, he claims that he was exposed to herbicides as he helped unload cargo on the ship that came from Vietnam.  He recalled unloading drums of AO and also said that his ship was in brown waters often.  He drank and showered with water that came from the brown water rivers.  

As previously stated, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6) (2016).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, DM, type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) (2016) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) (2016) are also satisfied.  
38 C.F.R. § 3.309 (e) (2016).  

The Board reiterates that 'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2016); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116 (a)(1) (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii)) (2016).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id.  

In support of his claim for service connection, the Veteran submitted deck logs and other evidence obtained from the internet corroborating the locations of the USS Mathews and USS Bausell ships during the Vietnam conflict.  Moreover, there are photos of the unloading of cargo.  It is clear that the Veteran's recollections regarding unloading cargo on the USS Matthews and/or USS Bausell while harbored in DaNang bay are corroborated by those records and also by records on the VA web site.  Specifically, as to the VA web site, the previously mentioned list of U.S. Navy ships associated with military service in Vietnam with possible exposure to AO based on military records reflects that the USS Mathews was listed under Group V - Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  The USS Bausell was listed under Group IV - Ships operating on Vietnam's close coast waters for extended periods with evidence that crew members went ashore.  It is the Veteran's contention that as it can be shown that he served aboard ship in DaNang harbor and as he participated in the unloading of cargo from Vietnam, he exposed to herbicides.  Thus, service connection, he argues, is warranted.  The Board does not doubt the Veteran's recollections as to his actions while aboard ship, but what the evidence does not show, nor does he claim, is that he set foot on land or served within the interior waterways inside the territorial confines of the Republic of Vietnam.  Such is required by the regulations for a favorable determination.  This is the distinction that makes the 2009 Board decision he submitted in support of his claim inapplicable.  In that decision, it was found that the Veteran had set foot on land in Vietnam while he was serving in the DaNang harbor.  

Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service 'in Vietnam' for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, while he asserts he was exposed to herbicides in that he handled cargo with herbicide residue and drums and that were full of AO, the record contains no supporting evidence that the Veteran was exposed to Agent Orange or any other herbicide agent during his active service in this manner.  

Based on these findings, the Veteran did not have 'service in the Republic of Vietnam' in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Since the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to Agent Orange or other herbicides.  Service connection for DM must be denied on that basis.  Moreover, as DM is denied, it cannot be found that additional disorders of ED, DR, and HTN are secondary thereto.  See 38 C.F.R. § 3.309 (e) and 3.310 (2016).  

Nevertheless, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service.  

Review of the record shows that the Veteran was diagnosed with DM, ED, DR, and HTN many years after service discharge.  The evidence first notes DM in the mid-1990s.  He was subsequently found to have ED and DR as associated with his DM.  His HTN was noted in approximately 2001.  

Of record is a December 2014 VA report with April 2015 addendum.  It is noted that the examiner initially presumed that the Veteran had been exposed to herbicides in forming her opinions.  Thus, in her December 2014 report, DM and DR were of service origin in that the Veteran was exposed to herbicides during service.  However, HTN was not of service origin in that this condition was first noted many years after service and was more likely related to lifestyle and genetic factors.  An addendum opinion was requested in March 2015 in that it was clear that the examiner had based her opinions assuming that the Veteran was exposed to AO.  Additional opinion was requested with consideration that such exposure was not conceded.  In the April 2015 addendum report the VA examiner noted that when exposure was not conceded, the Veteran's DM was not of service origin, to include as due to AO exposure.  As already discussed, it cannot be conceded that the Veteran was exposed to herbicides.  Thus, her April 2015 addendum report is found to be the most probative medical evidence of record.  

Clearly, the above summarized evidence does not reflect a diagnosis of DM for several decades following separation from service.  Moreover, the additional disabilities on appeal (ED, DR, and HTN) were diagnosed even later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  In this case, the Board finds that the Veteran did not experience any symptoms of DM, ED, DR, or HTN for at least 20 years after service.  This long period without problems weighs against the claims.  In this regard, the weight of the competent evidence does not attribute the Veteran's DM, ED, DR, and HTN to active duty, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.  

The Veteran is not competent to provide testimony regarding the etiology of his DM, ED, Dr, and HTN, as these disorders are not diagnosed by unique and readily identifiable features, and does not involve a simple identification that a layperson is competent to make.  See Jandreau, supra.  Therefore, the unsubstantiated statements regarding the claimed etiologies of the Veteran's DM, ED, DR, and HTN are found to lack competency.  Emphasis is placed on the fact that the Veteran has not provided any credible evidence supporting his contentions that he was exposed to herbicides in service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  The claims are denied.  


ORDER

Entitlement to service connection for Type II DM, to include as due to herbicide/AO exposure, is denied.  

Entitlement to service connection for ED, to include as due to herbicide/AO exposure, or as secondary to DM, is denied.  

Entitlement to service connection for DR, to include as due to herbicide/AO exposure, or as secondary to DM, is denied.  

Entitlement to service connection for HTN, to include as due to herbicide/AO exposure, or as secondary to DM, is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


